The appellant was indicted and convicted of seduction and the penalty fixed at two years confinement in the penitentiary. *Page 325 
The Assistant Attorney-General has made a motion to dismiss this appeal, because the transcript does not show that final judgment-sentence of the appellant was ever made or entered. An examination of the record shows that no judgment of sentence has ever been entered against the appellant. Hence, there is no final judgment.
It has been the uniform holding of this court, since article 834, Code of Criminal Procedure, was adopted, that the sentence after conviction was essential to show a final judgment. Heinzman v. State, 34 Tex.Crim. Rep.; Pate v. State, 21 Texas Crim. App., 191; Walters v. State, 18 Texas Crim. App., 8; Hart v. State, 14 Texas Crim. App., 323; Arcia v. State, 26 Texas Crim. App., 193.
The motion is therefore granted and the cause dismissed.
Dismissed.